DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/29/2022 is entered and acknowledged by the Examiner. Claims 1, 4, and 9 have been amended. Claims 2, 6, and 11 have been canceled. Claims 1, 3-5, 7-10, and 12-13 are currently pending in the instant application.
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107474632 A) in view of Yu (US 2018/0102494 A1) and Li’s article is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection set forth below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107474632 A) view of US 2018/0331312 A1 (hereinafter Pan).
With respect to claims 1, 4-5, 7, 9-10, and 12, Zhang a perovskite ink used for ink-jet printing suitable for perovskite light-emitting layer and a method of making thereof comprises (See [0009]-[0010]) a perovskite material dispersed in the solvent (See [0011]); thereby, forming the claimed perovskite solution. Zhang also discloses a step of adding a surface tension modifier and a viscosity modifier under stir to form the ink (See [0012], [0017], and [0019]). Zhang further discloses that the perovskite material has a mass percentage of 0.1-30% in the ink, the solvent has a mass percentage of 10-99.99% in the ink, the viscosity modifier has a mass percentage of 0.1-5% in the ink as cited in claims 1, 5, and 10 (See [0018] and [0025]); and wherein the perovskite, material has a chemical formula of CH3NH3PbX3, wherein X is Cl, Br, or I as cited in claims 1, 7, and 12 (See [0013]).
Zhang does not disclose the perovskite ink suitable for light-emitting layer further includes a polymer doping material in a mass percentage of 10-90% in the ink as recited in claims 1, 4, and 10 and wherein the polymer doping material is a polyimide polymer as recited in claims 1, 4, and 9. 
In an analogous art, Pan discloses an ink composition suitable for light emitting layer in electroluminescent device (See [0007]) comprises an inorganic luminescent nanomaterial, a polyimide polymer (the claimed polymer doping material), and at least one organic solvent (See [0088]). The inorganic luminescent nanomaterial includes a luminescent perovskite nanoparticle material having a formula AMX3 that includes CH3NH3PbCl3, CH3NH3PbBr3, and CH3NH3PbI3 (See [0084] and [0085]). Pan also discloses that the ink composition further includes one or more components such as a surfactant compound, a lubricant, a wetting agent, a dispersant, a hydrophobic agent, a binder, to adjust viscosity and film forming property and to improve adhesive property (See [0100]). The surfactant compound of Pan is known surface tension modifier. The binder of Pan is suitable for adjusting viscosity and correlates to the viscosity modifier of Zhang. Pan further discloses that the polyimide polymer has a light emitting function and increase efficiency of the light emitting layer in the luminescent device (See [0086]). Pan discloses a doping ratio of inorganic luminescent nanomaterial (claimed perovskite material) to polyimide polymer is in a range of 1:99 to 99:1 (See [0087]). In one embodiment, Pan discloses the inorganic luminescent nanomaterial is 2-30% total weight of the light emitting layer (See [0087]). Given, the amount of inorganic luminescent nanomaterial is 2-30% in the light emitting layer (ink composition) and the ratio of inorganic luminescent nanomaterial to polyimide polymer is 1:99 to 99:1, the amount of polyimide polymer in the light emitting layer (ink composition) is 0.01-29.7% as required in claims 1, 4, and 10. The polyimide polymer of Pan fulfills the claimed polymer doping material as recited in claims 1, 4 and 9.
Zhang and Pan are combined because they are drawn to an ink composition suitable for forming light emitting layer. It would have been obvious for a skilled artisan at the time the invention was filed to incorporate polyimide polymer in an amount of 0.1-29.7%, as suggested by Pan, into the ink composition of Zhang in order to increase the efficiency of the light emitting layer.
Regarding claims 3, 8, and 13, Zhang discloses that the solvent includes at least one alkane or aromatic compound, at least one alcohol compound, and at least one auxiliary solvent having a boiling point higher than 200°C (See [0014] and
[O0016]). Pan also discloses that the solvent includes at least one or more alkane, aromatic compound and alcohol (See [0095] to [0098]). 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because of the new ground of rejection set for above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761